Citation Nr: 0905643	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-17 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for osteoarthritis, left knee.

2.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis, right knee.

3.  Entitlement to a rating in excess of 20 percent for 
laxity, right knee.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to June 
1992, and from January 1993 to May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, rendered in July 2006 and August 2006

The Board observes that the Veteran's representative 
submitted a VA Form 21-4138, Statement in Support of Claim in 
January 2007 on the Veteran's behalf expressing disagreement 
with the assignment of an effective date.  However, the 
Veteran's representative subsequently wrote in May 2007 
asking the RO to "disregard the request for an earlier 
effective date." This constitutes a valid withdraw of the 
Veteran's notice of disagreement.  See 38 C.F.R. § 20.204(c).  
Later, the Veteran's representative submitted another VA 21-
4138 in January 2008 requesting an earlier effective date.  
The issue of entitlement to an earlier effective date has not 
been adjudicated and is referred to the RO for further 
action, if appropriate.  

In October 2008, the RO issued a decision denying entitlement 
to a total disability rating due to individual 
unemployability resulting from service connected disability 
(TDIU).  The record does not reflect that the Veteran has 
filed a notice of disagreement to this decision.  
Accordingly, the Board lacks jurisdiction over this issue.  


FINDINGS OF FACT

1.  Osteoarthritis, left knee, is manifested by pain on 
motion.  However, objective range of motion testing did not 
demonstrate flexion to 30 degrees or less, was extension 
limited to 15 degrees or more, or subluxation or lateral 
instability of the left knee.

2.  Osteoarthritis, right knee, is manifested by pain on 
motion.  However, objective range of motion testing did not 
demonstrate flexion to 30 degrees or less, nor was extension 
limited to 15 degrees.

3.  Laxity of the right knee is manifested by no more than 
moderate instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for osteoarthritis, left knee, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2008).

2.  The criteria for a rating in excess of 10 percent for 
osteoarthritis, right knee, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2008).

3.  The criteria for a separate evaluation in excess of 20 
percent for laxity, right knee, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The instant claims arise from a denial of entitlement to an 
initial rating in excess of 10 percent for osteoarthritis, 
left knee, and for ratings in excess of 10 and 20 percent for 
osteoarthritis, right knee and right knee laxity, 
respectively.  

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Letters dated in June 2006, June 2007, and June 2008 
satisfied the duty to notify provisions with regard to the 
Veteran's claims for increased ratings.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The Board notes that 38 C.F.R. § 3.159 
was recently revised, effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the claim 
at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Despite this change 
in the regulation, the aforementioned notice letters informed 
the Veteran that it was ultimately his responsibility to give 
VA any evidence pertaining to the claims and to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-21.  

A June 2008 letter informed the Veteran of the manner in 
which VA assigns initial ratings and effective dates.  See 
Dingess.  

The Board notes that the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the claim 
for an initial rating in excess of 10 percent for 
osteoarthritis, left knee, as this is an initial disability 
rating claim.  Therefore, adequate notice was provided to the 
Veteran prior to the transfer and certification of the 
Veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
(2008).  Regarding the Veteran's claims for increased ratings 
for osteoarthritis and laxity, right knee, in accordance with 
the directives of Vazquez, the Veteran was notified of the 
evidence and information necessary to support his claims for 
benefits in June 2008.  This letter contained copies of the 
pertinent diagnostic criteria for rating knee disabilities.  

Although VCAA compliant notice was not provided before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in October 2008 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.

With respect to the duty to assist, the claimant's service 
medical records and pertinent post-service medical records 
have been obtained, to the extent available.  See 38 U.S.C.A. 
§ 5103A (2002); 38 C.F.R. § 3.159 (2008).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).  In this case, 
the Veteran was afforded a VA examination addressing the 
severity of his bilateral knee disabilities in June 2006.  
There is no evidence within the record to suggest that the 
Veteran's disabilities have worsened since that time.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2008). 

Regarding the Veteran's claim for an initial rating in excess 
of 10 percent for osteoarthritis of the left knee, in the 
case of Fenderson v. West, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case, such as this 
one, in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question is service-connected.  VA must assess 
the level of disability from the date of initial application 
for service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In this case, a uniform 
rating is appropriate for each disability discussed herein, 
to include the Veteran's initial rating claim, as the factual 
findings have not shown distinct time periods where the 
Veteran's bilateral knee disabilities exhibited symptoms that 
would warrant different ratings.  See Hart. 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2008).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  When rating a 
disability of the musculoskeletal system, functional loss due 
to pain, weakened movement, fatigability, and pain on 
movement are factors to be considered.  See 38 C.F.R. §§ 
4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2008).

The Board notes that the rating schedule does not define the 
terms "mild," "moderate," or "severe."  Therefore, 
regarding the Veteran's claim for an increased rating for 
right knee laxity under Diagnostic Code 5257, the Board must 
evaluate the evidence of record and reach a decision that is 
equitable and just.  See 38 C.F.R. § 4.6 (2008)

With respect to limitation of motion, normal range of knee 
motion is 140 degrees of flexion and zero degrees of 
extension.  See 38 C.F.R. § 4.71, Plate II (2008).

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2008).  The 
Veteran's bilateral osteoarthritis is currently rated under 
Diagnostic Code 5261, which provides for a 10 percent 
evaluation when extension is limited to 10 degrees.  A 20 
percent evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees, a 50 
percent evaluation may be assigned.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2008).

Diagnostic Code 5260 is applicable when the evidence 
demonstrates limitation of flexion.  Diagnostic Code 5260 
provides for a 10 percent evaluation when flexion is limited 
to 45 degrees.  A 20 percent evaluation is warranted where 
flexion is limited to 30 degrees.  A 30 percent evaluation 
may be assigned where flexion is limited to 15 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-04 (September 17, 2004), 
published at 69 Fed. Reg. 59,990 (2004).  Specifically, where 
a Veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  See Id.

In the present case, the Veteran is currently service-
connected for osteoarthritis of both knees, each evaluated as 
10 percent disabling based on painful or limited extension 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, as well 
as for laxity of the right knee evaluated at 20 percent 
disabling pursuant to Diagnostic Code 5257.  He contends that 
a higher rating is warranted for each of his service-
connected disabilities.  However, the Veteran has not been 
awarded separate disabilities evaluations for limited flexion 
of either knee under Diagnostic Code 5260.  

With respect to instability, the Veteran is separately rated 
for laxity, right knee, as per Diagnostic Code 5257.  He has 
not been awarded a separate evaluation for instability of the 
left knee.  

After careful review of the record, the Board finds that the 
competent medical evidence of record does not support an 
evaluation in excess of 10 percent for osteoarthritis of the 
bilateral knees, or an evaluation in excess of 20 percent for 
right knee laxity, or a separate rating based on instability 
of the left knee.  

With respect to range of motion, VA outpatient treatment in 
May 2006 and May 2007 revealed normal range of motion of the 
right knee.  

However, limited range of motion was observed during a June 
2006 VA examination.  At that time, the Veteran's right knee 
had a range of motion from 0 to 90 degrees and the left knee 
demonstrated range of motion from 0 to 140 degrees.  The 
Veteran reported pain, weakness, stiffness, and swelling, 
made worse by repetitive motion, and the examination report 
noted flexion was additionally limited due to repetitive 
motion by five degrees for the right knee and by 15 degrees 
for the left (to 85 and 125 degrees, respectively).  The 
Veteran stated that his left knee was not a constant 
irritation; rather, he experienced left knee pain during 
periods of right knee flare-ups.  The Veteran's gait was 
antalgic.  The Veteran reported that his right knee was 
giving out.  

Limitation of motion of the right knee was also recorded in a 
February 2008 VA outpatient report.  At that time, the 
Veteran's range of motion was from 0 to 130 degrees, right 
knee.  His right knee was negative for effusion, though 
medial joint line tenderness was noted.  The right knee was 
stable to varus and valgus stress but positive Lachman's and 
anterior drawer tests were reported.  While positive for 
anterior medical joint line tenderness, the Veteran's left 
knee was negative for effusion, stable to varius and valgus 
stress, and negative for Lachman's and drawers tests.

As shown above, while the Veteran has limitation of motion of 
both knees, the medical evidences does not show any findings 
of limitation of flexion limited to 30 degrees or less or 
extension limited to 15 degrees or more of either as 
contemplated by a higher evaluation based on limitation of 
motion.  While the Veteran's arthritis of the both knees have 
been awarded compensable ratings based on limitation of 
extension under Diagnostic Code 5003-5261, the Board observes 
that no compensable level of limited extension has been 
recorded in his treatment records or his VA examination 
report.  On the contrary, his extension has consistently been 
evaluated to full at 0 percent, bilaterally.  Similarly, as 
the record has not shown flexion limited to 45 degrees or 
more, the Veteran has not met the criteria for a compensable 
level of flexion under Diagnostic Code 5260.  Likewise, as 
the Veteran has limitation of motion, albeit at a 
noncompensable level, a higher evaluation is not warranted 
under Diagnostic Code 5003.  (Under this Diagnostic Code a 20 
percent evaluation is warranted where there is an absence of 
limitation of motion with X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations).  

The Veteran has produced no competent evidence to indicate a 
higher evaluation based on limitation of motion is warranted.  
Thus, the Board finds that the Veteran is not entitled to an 
evaluation in excess of 10 percent for limitation of motion 
or to separate compensable ratings for both limitation of 
extension and flexion under the schedular criteria of 
Diagnostic Codes 5260 and 5261 at any time during the appeal 
period.

With respect to instability of the knee, Diagnostic Code 5257 
provides for a 20 percent evaluation where there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation where there is severe recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).

In reviewing the evidence of record, the Board finds that a 
rating in excess of 20 percent under Diagnostic Code 5257 is 
not warranted for instability of the right knee, as the 
Veteran's complaints of instability are not indicative of a 
severe impairment.  In this regard, while the Board observes 
that the June 2006 VA examination report noted the Veteran 
suffered from severe degenerative changes with subluxation of 
the femur of the right knee, severe lateral instability or 
subluxation has not been demonstrated.  The Veteran reported 
that his right knee was giving out every day; however, the 
opined in an August 2008 addendum opining that the Veteran's 
laxity was of moderate severity.  During the June 2006 
examination the Veteran denied dislocation or subluxation.  
Accordingly, the Board finds that a separate evaluation of 20 
percent that is currently assigned, but no more, is warranted 
under Diagnostic Code 5257 due to moderate instability.

The Board has considered whether a separate rating based on 
instability of the left knee is warranted.  However, the 
record does not reflect that the Veteran has either lateral 
instability or recurrent subluxation of the left knee.  On 
the contrary, the June 2006 examination report notes that 
ligament testing of the left knee was stable with negative 
medial lateral ligament instability, negative McMurray test, 
and negative anterior-posterior sign.  These findings are 
consistent with a February 2008 outpatient treatment record 
that, despite recording anterior medical joint line 
tenderness, noted that the Veteran's left knee was negative 
for effusion, stable to varius and valgus stress, and 
negative for Lachman's and drawers tests.  As there is no 
competent evidence of any left knee subluxation or lateral 
instability, a separate compensable disability rating under 
Diagnostic Code 5257 is not warranted for the left knee.  

The Board has also considered the applicability of additional 
diagnostic codes potentially applicable to the Veteran's 
service-connected right knee disability.  However, no higher 
or separate evaluation is warranted under any of these 
diagnostic codes.  In this regard, the Board observes that 
Diagnostic Codes 5258 and 5259 do not apply to the Veteran's 
current disability because there is no evidence of semilunar 
dislocated cartilage or removal of the semilunar cartilage.  
In addition, as the evidence of record fails to demonstrate 
ankylosis or impairment of the tibia or fibula, the Veteran 
is not entitled to a separate or higher rating under 
Diagnostic Codes 5256 or 5262.

The Board acknowledges the Veteran's statements, as well as 
the lay statement of April 2008, that his bilateral knee 
disabilities are worse than the assigned 10 percent rating 
for painful or limited motion.  However, in determining the 
actual degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran and 
lay person alone, without the demonstration of medical 
expertise or objective testing, cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.71a with 
respect to determining the severity of his service-connected 
bilateral knee disabilities.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2008).

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 would warrant a higher rating for any period of 
any of the Veteran's service-connected disabilities.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca.  
Evidence shows that the Veteran has some limitation of motion 
of the knees, bilaterally, taking into account pain on 
motion.  As such, limited motion of the bilateral knees 
results in a certain level of functional loss.  However, 
there is a lack of objective medical evidence showing that 
the Veteran suffers any additional measurable functional loss 
and/or limitation of motion during flare-ups or with use 
above and beyond the limitation already considered. 

Further, a review of the record reveals that the RO declined 
to refer the evaluation of the Veteran's disabilities to the 
VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2008).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008). First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis.  The rating criteria are not 
inadequate.  Higher ratings are available for limitation of 
the bilateral knees, as well as for right knee laxity, but 
the Veteran simply does not meet those criteria.  Therefore, 
the Board finds no basis for further action on this question.  

In light of the foregoing, the Board finds that a higher 
rating is not warranted on any basis for any of the 
disabilities discussed above.  In determining whether higher 
ratings are warranted for service-connected disabilities, VA 
must determine whether the evidence supports the Veteran's 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied. 38 U.S.C.A. § 5107(a); Gilbert.  In this case, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the Veteran's osteoarthritis of the knees, 
bilaterally, or for right knee laxity. 


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis, left knee, is denied.

Entitlement to a rating in excess of 10 percent for 
osteoarthritis, right knee, is denied.

Entitlement to a rating in excess of 20 percent for laxity, 
right knee, is denied.



____________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


